 

 

 

[x0x0.jpg] 

 

 

PHILLIPS EDISON - ARC SHOPPING CENTER OPERATING PARTNERSHIP, L.P.

11501 NORTHLAKE DR

CINCINNATI, OH 45249

 

Attn:

Richard J. Smith

Phone:

(513) 619-5059

 

From:

James Isler

Phone:

(412) 78-5872

 

Reference:

MX_44970

USI:

1030450478MX_44970

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Interest Rate Swap transaction (the "Transaction") entered into between
PHILLIPS EDISON - ARC SHOPPING CENTER OPERATING PARTNERSHIP, L.P.
("COUNTERPARTY") and PNC Bank, National Association ("PNC") on the Trade Date
specified below. By signing below, COUNTERPARTY acknowledges that it has
consented to receive this Confirmation via electronic mail.

1.

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) and any
addenda or revisions thereto, are incorporated into this Confirmation. In the
event of any inconsistency between those definitions and provisions and this
Confirmation, this Confirmation will govern.

2.

This Confirmation constitutes a “Confirmation” as referred to in, and
supplements, forms part of and is subject to, that certain ISDA Master Agreement
and related Schedule between COUNTERPARTY and PNC, dated as of March 27, 2013
(as amended, modified, renewed or restated from time to time, the “ISDA Master
Agreement”).  All provisions contained in or incorporated by reference in such
ISDA Master Agreement shall govern this Confirmation, except as modified
expressly below.   In the event of any inconsistency between the provisions of
such ISDA Master Agreement and this Confirmation, this Confirmation will govern
for purposes of the Transaction.

3.

Each party represents to the other party that:

 

(a)

It is acting for its own account as principal, and it has made its own
independent decisions to enter  into the ISDA Master Agreement and the
Transaction and as to whether the ISDA Master Agreement and the Transaction each
is appropriate or proper for it based upon its own judgment and upon advice from
such advisers as it has deemed necessary to permit it to evaluate the merits and
risks of the ISDA Master Agreement and the Transaction. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into the ISDA Master Agreement or the Transaction; it
being understood that information and explanations related to the terms and
conditions of the ISDA Master Agreement or the Transaction shall not be
considered investment advice or a recommendation to enter into the ISDA Master
Agreement or the Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of the ISDA Master Agreement or the Transaction.

 

(b)

It is capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the ISDA Master Agreement and the Transaction. It
is also capable of assuming, and assumes, the risks of the ISDA Master Agreement
and the Transaction.

 

(c)

The other party is not acting as a fiduciary for or an adviser to it in respect
of the ISDA Master Agreement or the Transaction.

 

(d)

It has entered into the Transaction in connection with a line of its business
and for purposes of hedging and not for the purpose of speculation.

 

 

--------------------------------------------------------------------------------

 

 

 



 

4.

The terms of the Transaction to which this Confirmation relates are as follows:

 

Type Of Transaction:

Interest Rate Swap

 

Notional Amount:

USD 50,000,000.00

 

Trade Date:

March 27, 2013

 

Effective Date:

April 2, 2013

 

Termination Date:

December 21, 2017

 

Fixed Amounts:

Fixed Rate Payer:

COUNTERPARTY

Fixed Rate Calculation Periods:

 

The initial Calculation Period will be from and including the Effective Date to
but excluding May 1, 2013. Thereafter, from and including the first (1st) day of
each month to but excluding the first (1st) day of the following month.  With
the final Calculation Period being from and including December 1, 2017, to but
excluding the Termination Date. Each calculation period subject to adjustment in
accordance with the Following Business Day Convention.

Fixed Rate Payer Payment Dates:

 

The initial payment will commence on May 1, 2013, and thereafter on the first
(1st) day of each month, and ending on the Termination Date, subject to
adjustment in accordance with the Following Business Day Convention.

Fixed Rate:

0.80%

Fixed Rate Day Count Fraction:

 

Actual/360

Business Days:

New York and London

 

Floating Amounts:

Floating Rate Payer:

PNC

Floating Rate Calculation Periods:

 

The initial Calculation Period will be from and including the Effective Date to
but excluding May 1, 2013. Thereafter, from and including the first (1st) day of
each month to but excluding the first (1st) day of the following month.  With
the final Calculation Period being from and including December 1, 2017, to but
excluding the Termination Date. Each calculation period subject to adjustment in
accordance with the Following Business Day Convention

Floating Rate Payer Payment Dates:

 

The initial payment will commence on May 1, 2013, and thereafter on the first
(1st) day of each month, and ending on the Termination Date, subject to
adjustment in accordance with the Following Business Day Convention.

Floating Rate for Initial Calculation Period:

 

0.20%

Reset Dates:

The first day of each Floating Rate Calculation Period, with Period End Dates
subject to adjustment in accordance with the Following Business Day Convention.

Floating Rate Option:

USD-LIBOR-BBA-Bloomberg, (as necessary) round to nearest 1/100th of 1% provided,
however, that the reference to “London Banking Days" that appears in the 4th
line of the definition of “USD-LIBOR-BBA-Bloomberg” is replaced with “New York
and London Banking Days" (which for purposes of the Transaction means any day
other than a Saturday or Sunday or a legal holiday on which commercial banks are
authorized or required by law to be closed for business in New York, New York
and London, England)..

Designated Maturity:

One (1) Month

Spread:

Inapplicable

Floating Rate Day Count Fraction:

 

Actual/360

Business Days:

New York and London

Compounding:

Inapplicable

 

 

--------------------------------------------------------------------------------

 

 

 



 

General Terms:

 

Calculation Agent:

PNC

 

Jury Waiver:

EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE ISDA MASTER AGREEMENT,
ANY CREDIT SUPPORT DOCUMENT, THIS CONFIRMATION OR THE TRANSACTION EVIDENCED
HEREBY.

 

Governing Law:

The Transaction shall be governed by and construed in accordance with the laws
of the State of New York, without reference to the choice of law doctrine.

 

Execution in Counterparts:

This Confirmation may be executed in counterparts, each of which shall be an
original and both of which when taken together shall constitute the same
agreement. Transmission by facsimile, e-mail or other form of electronic
transmission of an executed counterpart of this Confirmation shall be deemed to
constitute due and sufficient delivery of such counterpart.

 

Electronic Records and Signatures:

 

It is agreed by the parties that the use of electronic signatures and the
keeping of records in electronic form be granted the same legal effect, validity
and enforceability as a signature affixed by hand or the use of a paper-based
record keeping system (as the case may be) to the extent and as provided for in
any applicable law.

 

 

 

Payment Instructions:

 

 

 

 

 

I hereby Authorize PNC Bank to deposit or withdraw any amounts owed to me or by
me by initiating credit or debit entries to my account at the Financial
Institution indicated below. Further, I authorize my Financial Institution to
accept and to credit or debit any entries initiated by PNC Bank to my account.
In the event that PNC Bank deposits funds erroneously into my account, I
authorize PNC Bank to debit my account for an amount not to exceed the original
amount of the credit.

 

 

 

 

 

 

Bank Name

 

City

 

State

 

 

 

 

 

 

 

 

                   

 

 

--------------------------------------------------------------------------------

 

 

 



 

ABA Routing #:

 

 

Account #:

 

 

Account Type:

 

Checking

 Or  

 

Savings

 

 

 

Corporate

 Or  

 

Individual

 

This authorization is to remain in full force and effect until PNC Bank and/or
my Financial Institution has received written notice from me of its termination
in such time and in such manner as to afford PNC Bank and/or my Financial
Institution a reasonable opportunity to act on it.

 

Contact Information:

 

PNC Contact Information

 

 

 

Payments:

derivative.payments@pnc.com

412-237-0529

Audit Confirmation Requests:

brokerconf@pnc.com

412-237-0544

Web Portal Access and Customer Onboarding:

pnccm.docs@pnc.com

412-237-0537

 

Counterparty Contact Information and Web Portal Access

PNC Bank will provide access to a secure website for the individuals listed
below.  Access to the site will include the ability to view the Interest Payment
Advice, as well as to view the daily Mid-market Mark Report of your outstanding
derivative transactions with PNC.  Unless you notify PNC Bank in writing that
you do not agree to receive your daily mid-market mark report through the
website, you agree that the posting of the daily mid-market mark report on the
website is an acceptable and reliable manner of disclosure to you.  Logon
credentials will be provided after confirmation has been executed and returned
to PNC Bank.  Please provide additional names as required.

First Name

Last Name

Email address

Telephone

 

 

rsmith@phillipsedison.com

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement concerning the transaction by signing this Confirmation where
indicated below and returning a signed copy to Patrick Kertes either by fax
(1-855-568-4533) or by overnight delivery (c/o PNC Bank, National Association,
116 Allegheny Center Mall, P8-YB35-02-8, Pittsburgh, PA 15212, Attn: Patrick
Kertes). Should you wish to return your signed copy by e-mail, please first
contact your derivatives marketer.

Please retain a signed copy of this Confirmation for your records.  Should you
have any questions, please call Patrick Kertes at 412-237-0532.

Yours Sincerely,

 

Accepted and agreed as of the date first above written:

PNC BANK, NATIONAL ASSOCIATION

 

PHILLIPS EDISON - ARC SHOPPING CENTER OPERATING PARTNERSHIP, L.P.

a Delaware limited partnership

 

By: PHILLIPS EDISON SHOPPING CENTER

OP GP, LLC, a Delaware limited liability company

Its: General Partner

 

 

 

By:

/s/ Adam Goff____________________ 

 

By:

/s/ Richard Smith

Name:

Adam Goff

 

Name:

Richard Smith

Title:

Vice President

 

Title:

Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 